Citation Nr: 1429961	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for the residuals of prostate cancer currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1969 to November 1970.  His decorations include the Combat Infantryman Badge

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is less likely as not the result of noise exposure during combat in Vietnam.  

2.  Voiding dysfunction is the predominant residual of the Veteran's prostate cancer.

3.  Throughout the entire appeal period, the Veteran's prostate cancer residuals have reflected a daytime voiding interval of one to two hours, and awakening to void two times per night.

4.  The Veteran's prostate cancer residuals fail to reflect urinary retention requiring intermittent or continuous catheterization.   

5.  The Veteran's prostate cancer residuals fail to reflect a disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  

6.  The Veteran's prostate cancer residuals are contemplated by the VA Rating Schedule.

7.  The Veteran's prostate cancer residuals do not significantly affect his ability to obtain or maintain employment.

CONCLUSIONS OF LAW

1.  The elements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for a disability rating higher than 20 percent for the residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.16, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

The duty to notify was satisfied prior to the RO decisions of September 2010 and December 2010 by way of a letter sent to the Veteran in June 2010 that informed him of his duty and the VA's duty for obtaining evidence.  This letter also provided an explanation of the evidence and information required to substantiate the Veteran's service-connection claim.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating disability claims, the VA has a duty to notify the veteran that to substantiate such a claim, he or she should provide or ask the VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the his or her employment.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  This duty was satisfied prior to the RO decision by way of a letter sent to the Veteran in June 2010, which informed him of the information and evidence necessary to substantiate his claim.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  Thus, the VA's duty to notify with regard to the Veteran's increased rating claim has been met.  

VA also has a duty to assist the Veteran in the development of the claim for an increased rating.  Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  First, concerning the Veteran's service connection claim for bilateral hearing loss, VA provided an examination and obtained a medical opinion in December 2010.  See December 2010 VA Examination.  The Board finds that the examination is adequate as it was performed by an audiologist and includes a physical examination of the Veteran, an interview with the Veteran, a review of the record and relevant history, an audiogram, and the Maryland CNC test.  See id.  Moreover, the examiner provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i) in connection with this claim.  

The Veteran was also provided with an examination in connection with his claim for an increased rating for his prostate cancer residuals in July 2010.  Although he contends that the July 2010 examination is too old to adequately evaluate his disability, the Veteran has not alleged that the examination is otherwise inadequate for rating purposes.  See Appellant's Brief at 2-3.  Additionally, he has not alleged that his disability has worsened in severity since the July 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  
 
The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claims, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss that he claims was the result of noise exposure in service.  See June 2010 Claim; see also December 2010 VA Examination.  Specifically, the Veteran reports that, as an infantryman, he was exposed to mortars, rifle fire and explosions during combat in Vietnam, and has developed bilateral hearing loss as a result of this exposure.  See December 2010 VA Examination.

1.  Direct Service Connection 

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection on a direct basis connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As an initial matter, the record demonstrates that the Veteran was exposed to loud noises during service, and has been diagnosed as having high frequency sensorineural hearing loss bilaterally.  See December 2010 VA Examination.  Thus, the Board concedes the first two elements of direct service connection (i.e., an in service injury or event and a present disability).  The Veteran's service connection claim for bilateral hearing loss turns on the nexus element: whether the Veteran's hearing loss is related to or had its onset in service.  

The Board finds that the Veteran has not shown by an equipoise standard that his bilateral hearing loss is related to his in-service injury and/or noise exposure.  In making this determination, the Board credits the VA examiner's medical opinion that it was less likely than not that the Veteran's bilateral hearing loss was related to his in service injury or in service noise exposure.  This opinion was based on the examiner's review of the Veteran's medical history, including his STRs, and the Veteran's reports concerning his noise exposure during and after service, as well as physical exam and audiological testing.  During the examination, the Veteran reported that his hearing loss first manifested approximately 25 years after his separation from service.  See December 2010 VA Examination.  Additionally, the Veteran reported that after his service, he spent 26 years working in a noisy nuclear power plant, where employees were required to wear hearing protection and given yearly hearing tests.  See id.  Based on these facts, the VA examiner concluded that it is less likely than not that the Veteran's bilateral hearing loss was due to his in service noise exposure.  The Board considers the examiner's opinion highly probative as it is predicated upon a thorough clinical examination and evidentiary review and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing the three factors the Board must consider in determining the probative value to be assigned to a medical opinion:  (1) whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, (2) whether the medical expert provided a fully articulated opinion, and (3) whether the opinion is supported by a reasoned analysis).  

Moreover, the examiner's opinion is uncontroverted by any other competent evidence of record.  Although the Veteran argues that his military noise exposure is responsible for his current hearing loss, he is not competent to give a medical opinion as to the etiology of his hearing loss, which requires clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  
 
Additionally, the Board affords little probative value to the Veteran's post-examination inconsistent statements regarding his noise exposure.  During his VA examination, the Veteran reported to the examiner that he spent 26 years working in a nuclear power plant where he was required to wear hearing protection due to loud noises.  See December 2010 VA Examination.  The Veteran further reported that he underwent yearly hearing evaluations.  See id.  After the VA examination and the RO's denial of his service connection claim, the Veteran subsequent stated that he was not exposed to loud noise while working at the nuclear power plant because he worked in the security office located outside the plant and away from the noise.  See January 2011 NOD; see also July 2011 Statement from Veteran (Statement).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board finds that the Veteran's statements have little probative value because they are inconsistent with his prior statements concerning his post service noise exposure, and were made in connection with his claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency).  Thus, the Board affords little probative weight to the Veteran's post examination statements.  

In addition to being internally inconsistent, the Veteran's assertions of long-standing hearing loss are belied by the lack of any documented complaints, or efforts to seek treatment, for such a disability for several decades after leaving service.  The Board reasons that, had the Veteran been experiencing recurrent hearing loss symptoms, he would have informed his treating providers, who would have then noted those symptoms in his medical history.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir. 1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  The fact that the Veteran instead waited until filing a claim for VA compensation benefits further undermines the probative value of his current statements.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care); see also Caluza, 7 Vet. App. at 511 (1995).

Lastly, it is noted the Veteran's whispered voice hearing test at service separation was normal (15/15), indicating there was no subjective hearing loss at that time.  

In light of the above analysis, the Board finds that the Veteran has failed to establish that it is as least as likely as not that his bilateral hearing loss is related to the noise exposure he experienced in service, and thus has failed to establish entitlement to service connection for this condition on a direct basis. 




2.  Presumptive Service Connection for Chronic Diseases

Even though the Board finds that the Veteran is not entitled to service connection for bilateral hearing loss on a direct basis, the Veteran may still establish service connection for this disability on a presumptive basis if the evidence shows that the condition manifested to a compensable degree within one year after his separation from service, or that the Veteran exhibited continuity of symptomatology of that condition since leaving service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Where a Veteran served for at least 90 days during a period of war and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  This presumption only applies to service connection for those chronic diseases listed in 38 C.F.R. § 3.309(a), which includes "organic diseases of the nervous system."  Id.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Although the Veteran has been diagnosed with high frequency sensorineural hearing loss, there is insufficient evidence to establish by an equipoise standard that the Veteran's hearing loss manifested to a degree of 10 percent within one year of his separation from service or that he has had continuity of symptomatology since that time.  As discussed above, the Veteran reported to the VA examiner that his hearing loss first manifested in approximately 1995, 25 years after his separation from service.  See December 2010 VA Examination.  Although the Veteran has since essentially argued that his symptoms had an earlier onset, he has not produced any evidence demonstrating that his hearing loss first manifested to a compensable degree within one year of service.  Therefore the Veteran is not entitled to presumptive service connection pursuant to 38 C.F.R. § 3.307(a).

Because the Board finds that the Veteran has failed to establish direct or presumptive service connection for bilateral hearing loss by an equipoise standard, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating - Prostate Cancer

Additionally, the Veteran appeals the RO's decision regarding the rating for his service-connected residuals of prostate cancer, arguing that he is entitled to a higher rating.  See July 2011 Form 9.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries, and their residual conditions, in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

At the outset of this discussion, the Board notes that the Veteran is separately service-connected for erectile dysfunction as a residual of his prostate cancer, and his assigned rating is not the subject of this appeal.  Accordingly, the Board will not discuss the Veteran's erectile dysfunction symptomatology as referenced in his treatment records and examination reports.

The Veteran's prostate cancer is evaluated pursuant to Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system.  Although the Board has considered other potential rating codes, it finds that none are applicable to the Veteran's symptoms.  Notably, the Veteran himself has not alleged otherwise, and, thus, the Board will confine its analysis to the criteria set forth in Diagnostic Code 7528.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a proper diagnostic code is "completely dependent upon the facts of a particular case.").  This section provides that after therapeutic treatment has ended and there has been no local reoccurrence or metastasis of the malignant neoplasms, the veteran's disability is rated on the residuals of prostate cancer.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  The residuals upon which the rating is based are either voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

The evidence of record reflects that by the time the Veteran became service connected for his prostate cancer in 2004, he had already undergone treatment consisting of 70 seed implants and his Prostate Specific Antigen (PSA) remained in the normal range for several years.  See July 2010 VA Examination.  There is no evidence in the record of any recurrence.  Accordingly, the Board must consider the rating criteria of the predominant residual of the Veteran's prostate cancer, either voiding dysfunction or renal dysfunction, to determine if the assignment of an increased rating is warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

According to the provisions of 38 C.F.R. § 4.115a, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  As the Veteran has not alleged and the evidence does not show that his prostate cancer disability is associated with or has been accompanied by any of the symptoms of renal dysfunction or infections, the Board will rate the Veteran's disability based on residuals of voiding dysfunction. 

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

In cases of urinary frequency, a 10 percent evaluation is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.

In cases of obstructed voiding, a 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran received a VA examination in July 2010 addressing his prostate cancer residuals.  The examiner noted that the Veteran exhibited urinary urgency, hesitancy, difficulty starting steam, weak or intermittent stream, dribbling and urine retention, but did not exhibit dysuria or straining to urinate.  See July 2010 VA Examination.  The Veteran's voiding dysfunction was described in terms of frequency of voiding every one to two hours during the day, and two times at night.  See id.  The examiner noted no renal colic and no urinary leakage, and no history of urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction, renal failure, acute nephritis or hydronephrosis.  See id.  The Veteran had normal physical examinations of his bladder, penis, urethra, testicles, scrotum, seminal vesicles and perineal sensation.  See id.  The examiner found that the Veteran had disruption of his schedule and sleeping due to urinary frequency, but that this did not have any significant occupational effect.  See id.  

Several months after the VA examination and subsequent rating decision, the Veteran submitted a statement in support of his appeal in which he reported that he had trouble emptying his bladder, stating that it usually took "two or three times" for him to do so.  See May 2011 Statement.  In a July 2011 statement submitted with his substantive appeal, the Veteran reiterated that he had difficulty emptying his bladder, and that in those instances he voided as many as three times an hour.  See July 2011 Statement.  The Veteran did not report that his urinary frequency had worsened since his VA examination, nor did he claim that his need to void two or three times an hour occurred with any regularity.  See May and July 2011 Statements.  The Veteran further reported dribbling such that he has had to change clothes, but did not report wearing absorbent materials.  See July 2011 Statement.  There is no evidence in the record that the Veteran utilizes a catheter or other appliance.  

Based on the record, the Board finds that the Veteran was properly assigned a disability rating of 20 percent, and has failed to demonstrate entitlement to an increased rating.  As stated above, a rating of 20 percent based on urinary frequency is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  During the Veteran's VA examination, he reported a daytime voiding interval of one to two hours, and awakening to void two times per night.  See July 2010 VA Examination.  As such, he meets the criteria for a 20 percent rating.

The evidence of record does not support 30 percent rating for obstructed voiding.  A 30 percent rating for obstructed voiding is assigned for urinary retention requiring intermittent or continuous catheterization.  Because there is no evidence in the record that the Veteran utilizes a catheter even intermittently, the Board finds that a disability rating of 30 percent is not warranted.

The Board further finds that the Veteran has failed to demonstrate entitlement to a rating of 40 percent based on urinary frequency, which requires either a daytime voiding interval less than one hour, or awakening to void five or more times per night.  The Veteran has submitted statements that on occasion he cannot empty his bladder, requiring him to void two or three times.  See May and July 2011 Statements.  The Veteran has not, however, submitted evidence that his daytime voiding interval is more frequent than he initially reported during his VA examination.  Likewise, the Veteran has not submitted any evidence demonstrating that he wakes to void five or more times per night.  The only evidence of record concerning the Veteran's voiding interval throughout the appeal period shows that he awakens two times during the night, and that his daily voiding frequency has remained one to two hours.  Consequently, the Board finds that a rating of 40 percent rating is not warranted.  

The Board also finds that a disability rating of 60 percent for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is not warranted.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  There is no evidence in the record that the Veteran uses a catheter or other appliance, or wears absorbent materials.  As such, the criteria for a 60 percent disability rating are not met.

Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold element, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's prostate cancer residuals are manifested with voiding frequency, which is contemplated in the applicable rating criteria.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Individual Unemployability Consideration

Finally, the Board finds that the record does not support a finding that the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected prostate cancer residuals.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, the examiner noted in the July 2010 examination report that the Veteran was employed, and that his residuals had no significant effect on his occupation.  See July 2010 VA Examination.  Moreover, the Veteran has not reported any difficulty obtaining or maintaining employment as a result of his service connected disability.  Accordingly, the Rice considerations are inapplicable in this case.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a disability rating higher than 20 percent for the residuals of prostate cancer is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


